DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    514
    519
    media_image1.png
    Greyscale





Election/Restrictions
Applicant’s election without traverse is acknowledged:

    PNG
    media_image2.png
    459
    779
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what Applicants intend by the recitation, “configured,” as it used in the claims.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection 
It is unclear what is intended by the recitations “sump valve” and “proportional valve,” or how these two valves differ from each other, if at all.
Claim Rejections - 35 USC § 102/103
Claim 1,5-6 and 10 are rejected under 35 U.S.C. 102(A1/A2 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KAYSER (US 5,190,218). The system of KAYSER, as best understood (see 112 rejections supra), is seen to meet the limitations of the claims. Components corresponding to the claimed limitations are emphasized in the paragraph describing Figure 8 below. The teachings of the entire reference are relied upon. In the event that the various claimed valves comprise structure other than the valves of the reference(s), then it is submitted that, absent a showing of criticality or unexpected results specifically associated therewith, the use of different types of valves to control the various fluid flows, would have been obvious to one of ordinary skill in the art.


    PNG
    media_image3.png
    505
    504
    media_image3.png
    Greyscale

FIG. 8 shows in schematic form, the spraying circuit of the preferred embodiment of the invention. The basic pumping circuit includes a pump 14 with hose 24 extending to pressure relief valve 56 and then into tank 50. Hose 26, from the other side of pump 14 extends through filter 52, tank shut off valve 54, and then to the bottom of tank 50. When tank shut off valve 54 is opened, and pump 14 is operated (after priming), hose 24 will provide pressure to tank 50 and actually agitate the contents of tank 50 to provide good mixing of whatever fluid might be in there. Hose 26, alternatively, will suction liquid from tank 50, filter any contaminants and particulate matter at filter 52, and direct the fluid through pressure gauge 134 to valve 78. Depending on which way the valve is turned (closed, or directional), fluid will be directed to either spray gun 82 or nozzle 62 on boom 60.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over KAYSER (US 5,190,218) as applied to claims 1,5-6 and 10 above, and further in view of ENGELBRECHT (US 7,845,914 B2).

    PNG
    media_image4.png
    520
    799
    media_image4.png
    Greyscale

Claims 2-4 differ from KAYSER by specifying additional filters. ENGELBRECHT discloses the use of multiple strainers to filter fluids in his system, see at least  22, 32, and 86. In view of this disclosure, it would have been obvious to one of ordinary skill in the art to employ additional filters in the system of KAYSER, in order to ensure the proper filtration of fluids being manipulated.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KAYSER (US 5,190,218) as applied to claims 1,5-6 and 10 above, and further in view of either of CONNOR (US 8,551,341 B2) or MECKLIN (US 3,463,397). KAYSER does not appear to expressly discloses a “sparge tube.”
CONNOR, in a system involved with agricultural chemicals discloses various conventional mixing/agitation/distribution devices including 232 and/or 432, which depict what one skilled in the art would understand to be a sparge tube. See 52 in MECKLIN. In KAYSER in order to accomplish mixing/agitation/distribution of materials.

    PNG
    media_image5.png
    724
    405
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776